ACCEPTED
                                                                                                                                 03-14-00510-CV
                                                                                                                                         6543720
                                                                                                                      THIRD COURT OF APPEALS
                                                                                                                                 AUSTIN, TEXAS
                                                                                                                            8/18/2015 1:56:45 PM

                                                  FBH                                                                          JEFFREY D. KYLE
                                                                                                                                          CLERK




                                                  lt~F                                                 RECEIVED IN
                                                                                                  3rd COURT OF APPEALS
                                    FRITZ, BYRNE, HEAD          &   FITZPATRICK,         PLLC
                                                                                                      AUSTIN, TEXAS
                                                       Allome)'S at Lm1'
                                                                                                  8/18/2015 1:56:45 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                          Clerk


                                                     August 18, 2015


          Via efile.gov
          Jeffrey D. Kyle, Clerk
          Court of Appeals
          Third District of Texas
          P. 0. Box 12547
          Austin, Texas 78711-2547

                    Re:    Court of Appeals Number: 03-14-00510-CV
                           Trial Court Case Number: D-1-GB-13-002811
                           Noah S. Bunker, eta/ v. Tracy D. Strandhagen

                           Notification of Counsel Change of Address

          Dear Mr. Kyle:

                 This letter is to inform the Court that our firm name has changed to Fritz, Byrne,
          Head & Fitzpatrick, PLLC, our address has changed to 221 West 6th Street, Suite 960,
          Austin, TX 78701, and emails for the following attorneys have changed: Daniel H. Byrne
          (dbyrne@fbhf.com), Lessie G. Fitzpatrick (lfitzpatrick@fbhf.com), and Christine E.
          Burgess (cburgess@fbhf.com), counsel for Tracy Strandhagen, please reflect these
          changes.

                    Should you need anything further from us, please do not hesitate to contact us.




          LGF/mpy
          cc:  Via email atavlor@jexta.xlaw.com
               Amanda Taylor




                                                    Villne Dril'en ... Client Oriented

;~~      221                               960            TX 78701          (512) 476-2020      FAX: (512) 477-5267
•...
   ,~~
               WEST SIXTH STREET   SUITE         AUSTIN                                                                WWW.FBHF.COI\1